The opinion of the court was delivered by
Powers, J.
This case is important only as it illustrates- a misapprehension existing to some extent in the profession respecting appeals in chancery.
The orators on motion obtained leave of the Court of Chan-*601eery to the officer serving the bill of complaint to amend his return of service. The defendants asked for and were granted an appeal from the order granting leave to make such amendment.
The right to an appeal in chancery causes is conferred by sec. 771, E. L., which gives an appeal from any “ final order or decree of the Court of Chancery.”
A final order or decree is one that disposes of the merits of the cause, — that settles the rights of the parties under the issues made by the pleadings.
Interlocutory orders made in the progress of the cause towards a final decision are not appealable orders. If substantial errors are made in such interlocutory orders, remedy can be had only when the final decree in the cause is before the Supreme Court for revision.
The order in this case was in strictest sense interlocutory. No right of the parties touching the merits of the cause was affected by it.
The case- then is not properly in the Supreme Court; and although the parties do not raise the objection, the court of its own motion will in such cases remand the cause to the Court of Chancery. Hall v. Lamb, 28 Vt. 85.
Appeal dismissed.